Title: Thomas Jefferson to Chapman Johnson and John H. Peyton, 11 June 1819
From: Jefferson, Thomas
To: Peyton, John Howe,Johnson, Chapman


          
            Dear Sirs
             Monticello June 11. 19.
          
          I now inclose you the documents, original or authentic, to which the references of my bill relate. Nos 4. 5. 7. 8. are duly authenticated by mr Minor as a Commissioner in Chancery.
          We had yesterday our meeting for examination of witnesses on the part of the defs. I took no notes, for there was but one point of the least importance to which they went. that was to the inquest of 1805. two of the jurors were examined & the sheriff who charged them. he declared he administered the usual oath as expressed in the commn, and in the words of the law. he thinks, but without distinctness the  inquest was read to me on the ground [on this he is certainly mistaken] one of the jurors Barksdale came evidently determined  to swear any thing off-hand, and swore roundly at first that he would not have signed the  inquest without the interlined paragraph. subsequent questions to place him palpably in contradiction to himself threw him into great confusion, & he endeavored much to evade them by pretending not to remember. the 3. however agreed on interrogatories that the Jury had no valuable consideration in their power to offer for the concession of the use of the canal, that no authority was given them to make bargains with me for removing the obstructions that no authority was given them either to refuse or grant me permission to erect the dam, their charge being only to enquire into special facts & report them to the court. yet all said I agreed to the interlineation; which according to their own confession was but a nudum pactum. but the real truth is that it was a mere conversation in which I declared the disposition & wish from which I have never departed, to accomodate the public, but certainly not without proper conditions for the safety of my property. it is like the case of a neighbor asking leave to use a road which goes thro’ our farm. it is yielded in general terms; but if it be found that he habitually leaves the gates open, we consider ourselves authorised to withdraw the leave, even if he had built the gates & widened the road, and that our gratuitous permission did not vest in him a feesimple right of passage for ever thro’ our farm. those depositions as well as this letter will go by the mail of the day after tomorrow. there is one witness, the overseer of the Directors, Emanuel Poor, that they are very anxious to examine. I doubt much his coming. there is one also, John Coles, of the Inquest of 1805. whom I am very anxious to examine but I fear he will not return to the county in time. I suppose therefore the case will be tried on the depositions already taken, and I think I may say that they maintain of every material fact stated in the bill, & that even that of the discrepance of the Jurors on the pretended miscalled agreement. if Coles should return I shall endeavor to get & forward his depositions. not doubting your having recieved my letter of the 9th and packet of my depositions for the clerk, I repeat my salutations and assurances of friendship & respect.
           Th: Jefferson
        